Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Applicant cited Monkowski et al 2017/0010625 teach (Figure 1) a method, including: obtaining pressure measurements of fluid that passes through restrictor 110; estimating flow from the pressure measurements using a second lookup table data (P1,P2, temperature T 114; per Para 49); and comparing a “flow as determined by the control valve 108 first lookup table”1 (Para 50) to determine if the accuracy of the flow could not be verified” (Para 60).  However, such does not extend to suggesting lines 9-14 (of claim 1), lines 11-17 (of claim 8) and lines 12-17 (of claim 15).
	Applicant cited Ding 2013/0186486 teaches (Figure 2) a method, including: obtaining pressure measurements of fluid through restrictor 52; estimating flow from the pressure measurements using differential pressure and temperature (lines 1-10, Para 19); and comparing such flow with that from thermal sensor 30 to determine if one of the meters is “inaccurate” (line 2 from last, left column, page 2).   However, such does not extend to suggesting lines 9-14 (of claim 1), lines 11-17 (of claim 8) and lines 12-17 (of claim 15).
Applicant cited McDonald 2010/0080262 teaches (Figure 12) a method, including: obtaining pressure measurements of fluid through restrictor 110; estimating flow from the pressure measurements using differential pressure, and obtaining a “second mass flow rate” (lines 6,7, Para 22); and comparing (“compared”, line 4, Para 23) such flow with that from thermal sensor 135’s “first mass flow rate” (line 2, Para 22)  to determine if one of the meters is valid (“validates”, line 1, Para 23)   However, such does not extend to suggesting lines 9-14 (of claim 1), lines 11-17 (of claim 8) and lines 12-17 (of claim 15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Monday to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 First table relates flow to pressure upstream of the valve, valve positon and flow rates (Per Para 18).